DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s amendments and remarks filed on 4/29/2022. Claims 1, 8, 9, 10, and 17–19 have been amended. Claims 1–20 are pending and are examined below.

Response to Remarks
Response to Remarks on Objection to the Specification
The amendments to the specification filed on 4/29/2022 in regards to the objection to the specification are accepted. Accordingly, the objection to the specification is withdrawn.

Response to Remarks on Claim Objection
The amendments to claim 17 filed on 4/29/2022 in regards to the claim objection are accepted. Accordingly, the claim objection is withdrawn.

Response to Remarks on Claim Rejections under 35 U.S.C. § 112(b)
The amendments to claims 9 and 18 filed on 4/29/2022 in regards to the claim rejections under § 112(b) are accepted. Accordingly, the claim rejections under § 112(b) are withdrawn.

Response to Remarks on Claim Rejections under 35 U.S.C. § 101
The amendments and remarks filed on 4/29/2022 in regards to the claim rejections under § 101 have been fully considered but are unpersuasive.
	Applicant argues that the claimed invention represented by independent claims 1, 10, and 19 improves a technical field. Namely, Applicant states, “the claimed invention improves the technical field of autonomous vehicle control systems by allowing the system to determine an intention of a second vehicle based at least in part on an affine abstraction of uncertain dynamics of the second vehicle.” Continuing, Applicant argues the claimed invention is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of autonomous vehicle control systems. Specifically, Applicant’s position is that the claims improve the function of computer technology, rather than using a computer to speed up a process that a human could perform if no computer technology were available. 
	Examiner respectfully disagrees. First, the claimed invention does not represent an improvement in technology. Rather, the claimed invention merely represents an improvement in the abstract idea itself—i.e., determining an intention of a second vehicle—which the courts have held to not represent an improvement in technology. See MPEP 2106.05(a)(II). As a matter of fact, the alleged improvement is achieved by the claimed invention by implementing a mental process—i.e., performing an affine abstraction—using generic computer components—i.e., a data processing system, a processor, a memory, and executable instructions. The courts have held that claim limitations that merely include instructions to implement an abstract idea on a computer or merely use a computer as a tool to perform an abstract idea do not integrate a judicial exception into a practical application. See MPEP 2106.04(d); see also MPEP 2106.05(f). Keeping the above in mind, claims 1, 10, and 19 do not represent an improvement in technology. 
	Continuing, the claimed invention is not necessarily rooted in computer technology. First, the courts have defined mental processes as concepts that can be performed in the human mind with or without the use of a physical aid such as pen and paper; these concepts include observations, evaluations, judgments, and opinions. See MPEP § 2106.04(a)(2)(III). In regards claims that require a computer, the Federal Court has stated, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016). Thus, Applicant’s position that the claimed invention is not useful outside of the realm of computer technology is not pertinent to the question of whether the claimed invention recites a mental process. Indeed, the limitations “determining … an affine abstraction for uncertain dynamics of the second vehicle” and “determining, based on … the affine abstraction, an intention of the second vehicle” are concepts that can be performed in the human mind with pen and paper. Thus, these limitations recite mental processes. Additionally, the claimed invention does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as explained above, mere instructions to apply an exception using generic computer components does not constitute an inventive concept. Therefore, claims 1, 10, and 19 neither are necessarily rooted in computer technology nor integrated into a practical application.
	Accordingly, the § 101 rejections of claims 1, 10, and 19 stand. 

Response to Remarks on Claim Rejections under 35 U.S.C. § 103
The amendments and remarks filed on 4/29/2022 have been fully considered but are unpersuasive.
	Applicant argues that “the affine abstractions disclosed in Singh are abstractions of the known intention models, not affine abstractions of the uncertain vehicle dynamics of a second vehicle.” Applicant further states, “the parameter determined in Singh could only be determined after an intention is determined.” 
Examiner respectfully disagrees. First, the affine abstractions disclosed in Singh are based on uncertain dynamics of a second vehicle. To begin, Singh describes the other car dynamics as:              
                
                    
                        
                            
                                x
                            
                            ˙
                        
                    
                    
                        o
                    
                
                =
                 
                
                    
                        v
                    
                    
                        o
                    
                
                ,
                 
                
                    
                        
                            
                                v
                            
                            ˙
                        
                    
                    
                        o
                    
                
                =
                
                    
                        d
                    
                    
                        i
                    
                
                 
                +
                 
                
                    
                        w
                    
                    
                        3
                    
                
            
          . Singh p. 27. Here, di is the uncontrolled acceleration input corresponding to an intention model, which takes into account speed v-e and heading angle φe. See id. In discussing the construction of the intention model acceleration inputs, Singh states, “the Cautious driver [model] … [has] an input equal to            
                 
                
                    
                        d
                    
                    
                        C
                    
                
                 
                ≜
                 
                -
                
                    
                        K
                    
                    
                        d
                        ,
                        C
                    
                
                (
                
                    
                        v
                    
                    
                        e
                    
                
                -
                
                    
                        v
                    
                    
                        o
                    
                
                )
                 
                +
                 
                
                    
                        L
                    
                    
                        p
                        ,
                        C
                    
                
                
                    
                        φ
                    
                    
                        e
                    
                
                 
                +
                 
                
                    
                        L
                    
                    
                        d
                        ,
                        C
                    
                
                
                    
                        
                            
                                φ
                            
                            ˙
                        
                    
                    
                        e
                    
                
                 
                +
                 
                
                    
                        
                            
                                d
                            
                            ~
                        
                    
                    
                        C
                    
                
            
         , where … the input uncertainty is             
                
                    
                        
                            
                                d
                            
                            ~
                        
                    
                    
                        c
                         
                    
                
                ∈
                 
                
                    
                        D
                    
                    
                        C
                    
                
                 
                =
                 
                
                    
                        D
                    
                    
                        I
                    
                
            
         .” Singh, pp. 27–28. That is, the intention model acceleration inputs into the second vehicle dynamics are associated with uncertainty. Thus, the dynamics of the intention models (i.e., speed v-e and heading angle φe) are associated with uncertain dynamics of a second vehicle. Continuing, Singh discloses obtaining affine abstractions of the intention models. See Singh, pp. 31–33. Examiner notes that Singh explicitly says that the affine models are “uncertain.” See Singh, p. 33. To sum up the above, Singh discloses modeling the dynamics of a second vehicle using intention models that take into account uncertain, nonlinear dynamics. Then, Singh discloses obtaining affine abstractions of the intention models, which, in light of the above, is analogous to obtaining affine abstractions for uncertain dynamics of the second vehicle.
Continuing, Singh discloses determining, based on a parameter of the second vehicle and the affine abstraction, an intention of the second vehicle. As established above, Singh discloses obtaining affine abstractions of uncertain vehicle dynamics of a second vehicle. Singh then discloses using the affine abstractions of the uncertain vehicle dynamics of the second vehicle and a parameter of the second vehicle to determine an intention of the second vehicle. Specifically, Singh says, “we apply the active model discrimination approach … to the above uncertain affine models [i.e., the intention models representing uncertain dynamics of a second vehicle] for the three intentions of the other driver,” and “the intention of the other vehicle [can be identified] since the observed dynamics [i.e., a second parameter] of the other car will be consistent with only one of the three intention models by design.” Singh, pp. 33 and 34, respectively. That is, the intention models are obtained through affine abstraction, and a second driver’s intention is identified based on the parameter of the second vehicle and the previously performed affine abstraction of the second vehicle’s uncertain dynamics.
Accordingly, the rejections of claims 1, 10, and 19 under 35 U.S.C. § 103 stand.  

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of determining an intention of a second vehicle without significantly more
Independent claims 1, 10, and 19 recite: 
“receiving … second vehicle data,”
“determining a parameter of the second vehicle based on the second vehicle data and an affine abstraction for uncertain dynamics of the second vehicle,”
“determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle,” and
“providing the parameter … and the intention of the second vehicle to a vehicle control system.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of gathering data and data transmission—i.e. receiving second vehicle data and providing the parameter and the intention of the second vehicle to a vehicle control system. Examiner notes that providing a parameter and an intention to a control system is no more than extra-solution activity in the form of data transmission, which is a well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II)(i). Continuing, but for the recitations of gathering data and data transmission, determining a parameter and an intention of a second vehicle are forms of observations, evaluations, judgments, and opinions that can be performed in a human mind with or without the use of a physical aid such as pen and paper. If a claim limitation under its broadest reasonable interpretation can be performed in a human mind—that is, the claim limitation is a mental process—then the claim limitation represents an abstract idea.
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e. a data processing system, a processor, a memory, and executable instructions—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
Claims 2–9 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to further limiting the abstract idea. Claims 11–18 depend from claim 10, but do not render the claimed invention patent eligible for at least the same reasons as claims 2–9. Claim 20 depends from claim 19, but does not render the claimed invention patent eligible for at least the same reasons as claims 2–9.
Accordingly, claims 1–20 are rejected under 35 U.S.C. § 101.

Examiner notes that incorporating a claim recitation directed towards causing a vehicle control system to perform a vehicle maneuver based on a determination (e.g., a determination of an intention of the second vehicle) would render the claims as patent eligible subject matter. Such support for an amendment is present in at least paragraph 9 of Applicant’s originally filed disclosure (in reference to the PGPUB). 

Claim Rejections—35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ferguson et al. (US20140142799A1; from here on referred to as Ferguson) in view of Ding et al. ("Optimal input design for affine model discrimination with applications in intention-aware vehicles." In 2018 ACM/IEEE 9th International Conference on Cyber-Physical Systems (ICCPS), pp. 297-307. IEEE, 2018.; from here on referred to as Ding) and in view of Singh ("Affine Abstraction of Nonlinear Systems with Applications to Active Model Discrimination." PhD diss., Arizona State University, 2018).

As to claim 1, Ferguson discloses:
A method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement an affine abstraction generation process for dynamics of a second vehicle, the method comprising:
receiving, from a plurality of sensors coupled to an ego vehicle, second vehicle data about the second vehicle (“The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100 [i.e., a plurality of sensors may provide information pertaining to an environment of the ego vehicle].” See at least ¶ 33. “The determination of the current state of the environment of the vehicle could be made based on information regarding … other vehicle speed, and other vehicle location [i.e., the sensors measure second vehicle data].” See at least ¶ 20.);
determining a parameter of the second vehicle based on the second vehicle data (“The computer system 112 could determine one or more predicted behaviors of the other vehicle. The predicted behavior could be based on several factors including the current state of the vehicle 100 (e.g., vehicle speed, current lane, etc.) and the current state of the environment of the vehicle 100 (e.g., speed limit, number of available lanes, position and relative motion of other vehicles, etc.).” See at least ¶ 60); and
providing the parameter of the second vehicle and an intention of the second vehicle to a vehicle control system coupled to the ego vehicle (“The computer system 112 could work with data storage 114 and other systems in order to control the control system 106 based on at least on the predicted behavior [i.e., predicted behavior is analogous to both an intention and a parameter of the second vehicle] … and the current state of the environment of the vehicle 100.” See at least ¶ 65).
Ferguson fails to explicitly disclose the second vehicle data comprises a set of values associated with at least a portion of an augmented state. 
	However, Ding teaches the second vehicle data comprises a set of values associated with at least a portion of an augmented state (“The discrete-time equations of motion for these two vehicles are given by:

    PNG
    media_image1.png
    146
    430
    media_image1.png
    Greyscale

where, respectively, x and y are ego car and other car’s positions in m, vx and vy are ego car and other car’s velocities in m s , and u and di are ego car and other car’s acceleration inputs in m s2 , while wx and wy are process noise signals in m s2 and δt is the sampling time in s [i.e. speed and velocity are part of a set of values associated with the discrete-time equations of vehicle motion]. See at least p. 298. Using                         
                            
                                
                                    x
                                
                                →
                            
                            
                                
                                    k
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                            
                                                
                                                    k
                                                
                                            
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                            (
                                            k
                                            )
                                            ,
                                             
                                            y
                                            (
                                            k
                                            )
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    y
                                                
                                            
                                            (
                                            k
                                            )
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                    as the state vector … the vehicle dynamics … are modeled [i.e., speed and velocity are a set of values associated with at least a portion of an augmented state                         
                            
                                
                                    x
                                
                                →
                            
                            
                                
                                    k
                                
                            
                        
                    ].” See at least id.) 
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: the values associated with the second vehicle data comprise a set of values associated with at least a portion of an augmented state—as taught by Ding—because it is a useful feature in the art. The implementation of an augmented state allows for the integration of all available information of the non-linear dynamic two-vehicle system into the affine abstraction method. That is, the parameters of note—velocity, speed, noise, and uncertainty—may be accounted for with the implementation of the augmented state. Furthermore, the augmented state can be updated as the system (and the equations of motion associated with said system) updates. With the foregoing in mind, the implementation of the augmented vector may enhance predicting capabilities of the system.
The combination of Ferguson and Ding fails to explicitly disclose: 
determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem, and
determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle.
However, Singh teaches: 
determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem (“We develop a mesh-based method for piecewise affine abstraction, which over-approximates the nonlinear behaviors …. The novelty of our mesh-based approach lies in solving a linear programming (LP) optimization [i.e., a parameter of the second vehicle is determined based on an affine abstraction. Specifically, a linear problem is solved.].” See at least p. 7. 
Singh describes the other car dynamics as:                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ˙
                                    
                                
                                
                                    o
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        ˙
                                    
                                
                                
                                    o
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                             
                            +
                             
                            
                                
                                    w
                                
                                
                                    3
                                
                            
                        
                    . Singh p. 27. Here, di is the uncontrolled acceleration input corresponding to an intention model, which takes into account speed v-e and heading angle φe. See id. In discussing the construction of the intention model acceleration inputs, Singh states, “the Cautious driver [model] … [has] an input equal to                         
                             
                            
                                
                                    d
                                
                                
                                    C
                                
                            
                             
                            ≜
                             
                            -
                            
                                
                                    K
                                
                                
                                    d
                                    ,
                                    C
                                
                            
                            (
                            
                                
                                    v
                                
                                
                                    e
                                
                            
                            -
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            )
                             
                            +
                             
                            
                                
                                    L
                                
                                
                                    p
                                    ,
                                    C
                                
                            
                            
                                
                                    φ
                                
                                
                                    e
                                
                            
                             
                            +
                             
                            
                                
                                    L
                                
                                
                                    d
                                    ,
                                    C
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    e
                                
                            
                             
                            +
                             
                            
                                
                                    
                                        
                                            d
                                        
                                        ~
                                    
                                
                                
                                    C
                                
                            
                        
                    , where … the input uncertainty is                         
                            
                                
                                    
                                        
                                            d
                                        
                                        ~
                                    
                                
                                
                                    c
                                     
                                
                            
                            ∈
                             
                            
                                
                                    D
                                
                                
                                    C
                                
                            
                             
                            =
                             
                            
                                
                                    D
                                
                                
                                    I
                                
                            
                        
                    .” See at least pp. 27–28. That is, the intention model acceleration inputs into the second vehicle dynamics are associated with uncertainty. Thus, the dynamics of the intention models (i.e., speed v-e and heading angle φe) are associated with uncertain dynamics of a second vehicle.
“We apply the active model discrimination approach … to the above uncertain affine models [i.e., the intention models representing uncertain dynamics of a second vehicle] for the three intentions of the other driver [i.e., an affine abstraction is made for the uncertain dynamics of a second vehicle].” See at least p. 33. 
Next, we wish to make fu and fb to be as close to each other as possible by minimizing θ, defined as: 

    PNG
    media_image2.png
    56
    298
    media_image2.png
    Greyscale

We now show this can be rewritten as a minimization problem with the objective function θ and the third constraint (2.9c) [i.e., the affine abstraction is previously generated by minimizing an approximation error subject to a set of constraints]. See at least p. 15. See also pp. 16–17, which showcase that minimizing Θ is equivalent to  minimizing an approximation error.); and 
	determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle (“We apply the active model discrimination approach … to the above uncertain affine models [i.e., the intention models representing uncertain dynamics of a second vehicle] for the three intentions of the other driver,” and “the intention of the other vehicle [can be identified] since the observed dynamics [i.e., a second parameter] of the other car will be consistent with only one of the three intention models by design.” See at least pp. 33 and 34, respectively. That is, the intention models are obtained through affine abstraction, and a second driver’s intention is identified based on the parameter of the second vehicle and the previously performed affine abstraction of the second vehicle’s uncertain dynamics.). 
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches determining a parameter of a second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, and determining, based on the parameter and the affine abstraction, an intention of the second vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem, and determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle—as taught by Singh—because the implementation of an affine abstraction allows for the control system to account for and predict a wide variety of possible vehicle behavior and intentions, thereby improving the accuracy and precision of predicted second vehicle behavior. This allows an autonomous vehicle control system to more effectively control an autonomous vehicle in a safe and efficient manner. Furthermore, the implementation of an affine abstraction improves computing tractability, thus enhancing both the efficiency and effectiveness of the autonomous vehicle control system. 

Independent claim 19 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences. 

As to claims 2 and 11, Ferguson fails to explicitly disclose wherein the linear problem is a single level linear programming problem.
However, Ding teaches wherein the linear problem is a single level linear programming problem (“We show that Problem 1 [Exact Active Model Discrimination] can be posed as a bilevel optimization problem that can be further converted to a single level optimization problem using KKT conditions.” See at least p. 300)
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Singh teaches previously generating an affine abstraction by minimizing an approximation error by solving a linear problem. Ding teaches wherein the linear problem is a single level linear programming problem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: wherein the linear problem is a single level linear programming problem—as taught by Ding—because solving a single level linear programming problem reduces computational complexity, thereby improving abstraction efficiency and eliminating the optimality gap.

As to claims 3 and 12, Ferguson fails to explicitly disclose wherein the set of constraints is predetermined based on the augmented state.
However, Ding teaches wherein the set of constraints is predetermined based on the augmented state (“The states xi and yi [i.e., components of the augmented state                         
                            
                                
                                    x
                                
                                →
                            
                            
                                
                                    k
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                            
                                                
                                                    k
                                                
                                            
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                            (
                                            k
                                            )
                                            ,
                                             
                                            y
                                            (
                                            k
                                            )
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    y
                                                
                                            
                                            (
                                            k
                                            )
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                    ] represent the subset of the states x⃗ i that are the ‘responsibilities' of the controlled and uncontrolled inputs, u and di, respectively. The term ‘responsibility’ in this paper is to be interpreted as u and di, respectively, having to independently satisfy the following polyhedral state constraints (for k∈Z+T) with cx and cy inequalities:

    PNG
    media_image3.png
    53
    576
    media_image3.png
    Greyscale

[i.e., the set of constraints is predetermined based on the augmented state.].” See at least p. 298.). 
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches wherein the set of constraints is predetermined based on the augmented state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: wherein the set of constraints is predetermined based on the augmented state—as taught by Ding—because predetermining the set of constraints based on the augmented states allows for the set of constraints to account for all of the available information of the non-linear dynamic two-vehicle system, and it allows for the set of constraints to update as the augmented state is updated. With the foregoing in mind, the implementation of the set of constraints predetermined based on the augmented vector may enhance predicting capabilities of the system, and it may make the affine abstraction generation more robust.

As to claims 4 and 13, the combination of Ferguson and Ding fails to explicitly disclose wherein the affine abstraction comprises a pair of hyperplanes.
However, Singh teaches wherein the affine abstraction comprises a pair of hyperplanes (“In the first part, we consider the subproblem of abstracting a single pair of affine hyperplanes for the nonlinear dynamics in a single subregion Ii ∈ I using mesh-based affine abstraction.” See at least p. 10).
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches an affine abstraction, wherein the affine abstraction comprises a pair of hyperplanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the affine abstraction comprises a pair of hyperplanes—as taught by Singh—because the implementation of hyperplanes over-approximates the uncertain affine discrete-time dynamics of the two-vehicle system. Accordingly, all possible trajectories of the second vehicle are bound by the hyperplanes, hence enhancing the prediction capabilities of the vehicle control system.

As to claims 5 and 14, the combination of Ferguson and Ding fails to explicitly disclose wherein the hyperplanes bound a domain of possible driving behaviors.
However, Singh teaches wherein the hyperplanes bound a domain of possible driving behaviors (“The Dubins vehicle and intention models above are nonlinear. Hence, we resort to the approach in Chapter 2 to obtain affine abstractions of the models [i.e., affine abstraction which uses a pair of hyperplanes to bound a domain of possible behaviors].” See at least p. 28).
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches wherein the hyperplanes bound a domain of possible driving behaviors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the hyperplanes bound a domain of possible driving behaviors—as taught by Singh—because the implementation of hyperplanes over-approximates the uncertain affine discrete-time dynamics of the two-vehicle system. Accordingly, all possible trajectories of the second vehicle are bound by the hyperplanes, hence enhancing the prediction capabilities of the vehicle control system.

As to claims 6 and 15, the combination of Ferguson and Ding fails to explicitly disclose wherein the intention model comprises a proportional-derivative control input.
However, Singh teaches wherein the intention model comprises a proportional-derivative control input (“The Cautious driver tends to yield the lane to the ego car with the input                         
                            
                                
                                    d
                                
                                
                                    C
                                
                            
                             
                            ≜
                             
                            -
                            
                                
                                    K
                                
                                
                                    d
                                    ,
                                    C
                                
                            
                            (
                            
                                
                                    v
                                
                                
                                    e
                                
                            
                            -
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            )
                             
                            +
                             
                            
                                
                                    L
                                
                                
                                    p
                                    ,
                                    C
                                
                            
                            
                                
                                    φ
                                
                                
                                    e
                                
                            
                             
                            +
                             
                            
                                
                                    L
                                
                                
                                    d
                                    ,
                                    C
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    e
                                
                            
                             
                            +
                             
                            
                                
                                    
                                        
                                            d
                                        
                                        ~
                                    
                                
                                
                                    C
                                
                            
                        
                     … 
where                         
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    e
                                
                            
                             
                            =
                             
                            
                                
                                    u
                                
                                
                                    2
                                
                            
                             
                            +
                             
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                            ,
                             
                             
                            
                                
                                    K
                                
                                
                                    d
                                    ,
                                    C
                                
                            
                            =
                            1
                            ,
                             
                            
                                
                                    L
                                
                                
                                    p
                                    ,
                                    C
                                
                            
                            =
                            12
                             
                            a
                            n
                            d
                             
                            
                                
                                    L
                                
                                
                                    d
                                    ,
                                    c
                                
                            
                            =
                            14
                             
                        
                     are PD controller parameters.” See at least p. 27.).
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches an intention model, wherein the intention model comprises a proportional-derivative control input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the intention model comprises a proportional-derivative control input—as taught by Singh—because the implementation of a proportional-derivative control input is an effective way of modeling uncertain human behavior. Thus, the predictive capabilities of the vehicle control system are enhanced.

As to claims 7 and 16, the combination of Ferguson and Ding fails to explicitly disclose wherein the intention model is one of a malicious intention model or a cautious intention model.
However, Singh teaches wherein the intention model is one of a malicious intention model or a cautious intention model (“di is the (uncontrolled) acceleration input of the other car for each intention i ∈ {I, C, M}, corresponding to an Inattentive, Cautious or Malicious driver.” See at least p. 27).
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches an intention model, wherein the intention model is one of a malicious intention model or a cautious intention model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the intention model is one of a malicious intention model or a cautious intention model—as taught by Singh—because identifying the intent of a second vehicle and consequently using an appropriate intention model helps bound and constrain the possible driver behaviors to be over-approximated. Accordingly, computational tractability is increased without decreasing the efficacy of the affine abstraction method.  

As to claims 8 and 17, Ferguson discloses wherein the parameter of the second vehicle is a future velocity of the second vehicle (Predicted behaviors including driving at a particular speed, i.e. ‘future velocity.’ See at least ¶90).

As to claims 9 and 18, Ferguson discloses wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter.
	However, Ding teaches wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter (“[In reference to the cautious driver intention model] (i = C), who intends to stop at intersection with an input equal to −Kp,Cy(k)−Kd,Cvy(k)+dC(k), where Kp,C=1.5 and Kd,C=4.75 are PD controller parameters. We also allow an input uncertainty dC(k)∈DC≡5%⋅U to account for nonlinear, nondeterministic driving behaviors and heterogeneity between drivers [i.e., vehicle velocity is calculated based on at least the input uncertainty]. See at least p. 303. Examiner notes that driving behaviors is analogous to a parameter of the second vehicle.).
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter—as taught by Ding—because calculating a vehicle parameter based on an uncertain parameter aids in accounting for the behavior of the second vehicle. Accordingly, the efficacy of the affine abstract modeling method is enhanced.

As to claim 10, Ferguson discloses:
A system for implementing an affine abstraction generation process for an ego vehicle, the system comprising:
a plurality of sensors coupled to the ego vehicle (“The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100 [i.e., the sensors area part of a plurality].” See at least ¶ 33); and
a controller in electrical communication with the plurality of sensors (“The computer system 112 may utilize input from the control system 106 in order to control the steering unit 132 to avoid an obstacle detected by the sensor system 104 and the obstacle avoidance system 144.” See at least ¶ 58; see also FIG. 1.), the controller being configured to execute a program to:
receive, from a plurality of sensors coupled to an ego vehicle, second vehicle data about the second vehicle (“The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100 [i.e., a plurality of sensors may provide information pertaining to an environment of the ego vehicle].” See at least ¶ 33. “The determination of the current state of the environment of the vehicle could be made based on information regarding … other vehicle speed, and other vehicle location [i.e., the sensors measure second vehicle data].” See at least ¶ 20.);
determine a parameter of the second vehicle based on the second vehicle data (“The computer system 112 could determine one or more predicted behaviors of the other vehicle. The predicted behavior could be based on several factors including the current state of the vehicle 100 (e.g., vehicle speed, current lane, etc.) and the current state of the environment of the vehicle 100 (e.g., speed limit, number of available lanes, position and relative motion of other vehicles, etc.).” See at least ¶ 60); and
provide the parameter of the second vehicle and an intention of the second vehicle to a vehicle control system coupled to the ego vehicle (“The computer system 112 could work with data storage 114 and other systems in order to control the control system 106 based on at least on the predicted behavior [i.e., predicted behavior is analogous to both an intention and a parameter of the second vehicle] … and the current state of the environment of the vehicle 100.” See at least ¶ 65).
Ferguson fails to explicitly disclose the second vehicle data comprises a set of values associated with at least a portion of an augmented state. 
	However, Ding teaches the second vehicle data comprises a set of values associated with at least a portion of an augmented state (“The discrete-time equations of motion for these two vehicles are given by:

    PNG
    media_image1.png
    146
    430
    media_image1.png
    Greyscale

where, respectively, x and y are ego car and other car’s positions in m, vx and vy are ego car and other car’s velocities in m s , and u and di are ego car and other car’s acceleration inputs in m s2 , while wx and wy are process noise signals in m s2 and δt is the sampling time in s [i.e. speed and velocity are part of a set of values associated with the discrete-time equations of vehicle motion]. See at least p. 298. Using                         
                            
                                
                                    x
                                
                                →
                            
                            
                                
                                    k
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                            
                                                
                                                    k
                                                
                                            
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                            (
                                            k
                                            )
                                            ,
                                             
                                            y
                                            (
                                            k
                                            )
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    y
                                                
                                            
                                            (
                                            k
                                            )
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                    as the state vector … the vehicle dynamics … are modeled [i.e., speed and velocity are a set of values associated with at least a portion of an augmented state                         
                            
                                
                                    x
                                
                                →
                            
                            
                                
                                    k
                                
                            
                        
                    ].” See at least id.) 
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: the values associated with the second vehicle data comprise a set of values associated with at least a portion of an augmented state—as taught by Ding—because it is a useful feature in the art. The implementation of an augmented state allows for the integration of all available information of the non-linear dynamic two-vehicle system into the affine abstraction method. That is, the parameters of note—velocity, speed, noise, and uncertainty—may be accounted for with the implementation of the augmented state. Furthermore, the augmented state can be updated as the system (and the equations of motion associated with said system) updates. With the foregoing in mind, the implementation of the augmented vector may enhance predicting capabilities of the system.
The combination of Ferguson and Ding fails to explicitly disclose: 
determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem, and
determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle.
However, Singh teaches: 
determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem (“We develop a mesh-based method for piecewise affine abstraction, which over-approximates the nonlinear behaviors …. The novelty of our mesh-based approach lies in solving a linear programming (LP) optimization [i.e., a parameter of the second vehicle is determined based on an affine abstraction. Specifically, a linear problem is solved.].” See at least p. 7. 
Singh describes the other car dynamics as: 
    PNG
    media_image4.png
    39
    216
    media_image4.png
    Greyscale
 . Singh p. 27. Here, di is the uncontrolled acceleration input corresponding to an intention model, which takes into account speed v-e and heading angle φe. See id. In discussing the construction of the intention model acceleration inputs, Singh states, “the Cautious driver [model] … [has] an input equal to                         
                             
                            
                                
                                    d
                                
                                
                                    C
                                
                            
                             
                            ≜
                             
                            -
                            
                                
                                    K
                                
                                
                                    d
                                    ,
                                    C
                                
                            
                            (
                            
                                
                                    v
                                
                                
                                    e
                                
                            
                            -
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            )
                             
                            +
                             
                            
                                
                                    L
                                
                                
                                    p
                                    ,
                                    C
                                
                            
                            
                                
                                    φ
                                
                                
                                    e
                                
                            
                             
                            +
                             
                            
                                
                                    L
                                
                                
                                    d
                                    ,
                                    C
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    e
                                
                            
                             
                            +
                             
                            
                                
                                    
                                        
                                            d
                                        
                                        ~
                                    
                                
                                
                                    C
                                
                            
                        
                    , where … the input uncertainty is                         
                            
                                
                                    
                                        
                                            d
                                        
                                        ~
                                    
                                
                                
                                    c
                                     
                                
                            
                            ∈
                             
                            
                                
                                    D
                                
                                
                                    C
                                
                            
                             
                            =
                             
                            
                                
                                    D
                                
                                
                                    I
                                
                            
                        
                    .” See at least pp. 27–28. That is, the intention model acceleration inputs into the second vehicle dynamics are associated with uncertainty. Thus, the dynamics of the intention models (i.e., speed v-e and heading angle φe) are associated with uncertain dynamics of a second vehicle.
“We apply the active model discrimination approach … to the above uncertain affine models [i.e., the intention models representing uncertain dynamics of a second vehicle] for the three intentions of the other driver [i.e., an affine abstraction is made for the uncertain dynamics of a second vehicle].” See at least p. 33. 
Next, we wish to make fu and fb to be as close to each other as possible by minimizing θ, defined as: 

    PNG
    media_image2.png
    56
    298
    media_image2.png
    Greyscale

We now show this can be rewritten as a minimization problem with the objective function θ and the third constraint (2.9c) [i.e., the affine abstraction is previously generated by minimizing an approximation error subject to a set of constraints]. See at least p. 15. See also pp. 16–17, which showcase that minimizing Θ is equivalent to  minimizing an approximation error.); and 
	determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle (“We apply the active model discrimination approach … to the above uncertain affine models [i.e., the intention models representing uncertain dynamics of a second vehicle] for the three intentions of the other driver,” and “the intention of the other vehicle [can be identified] since the observed dynamics [i.e., a second parameter] of the other car will be consistent with only one of the three intention models by design.” See at least pp. 33 and 34, respectively. That is, the intention models are obtained through affine abstraction, and a second driver’s intention is identified based on the parameter of the second vehicle and the previously performed affine abstraction of the second vehicle’s uncertain dynamics.). 
Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches determining a parameter of a second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, and determining, based on the parameter and the affine abstraction, an intention of the second vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem, and determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle—as taught by Singh—because the implementation of an affine abstraction allows for the control system to account for and predict a wide variety of possible vehicle behavior and intentions, thereby improving the accuracy and precision of predicted second vehicle behavior. This allows an autonomous vehicle control system to more effectively control an autonomous vehicle in a safe and efficient manner. Furthermore, the implementation of an affine abstraction improves computing tractability, thus enhancing both the efficiency and effectiveness of the autonomous vehicle control system. 

As to claim 20, Ferguson discloses wherein the ego vehicle is a passenger vehicle (“The vehicle could be driven entirely and partially, respectively, by a user.” See at least ¶ 19.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668